
	

113 HR 2418 IH: Control Unlawful Fugitive Felons Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2418
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr. Sam Johnson
			 of Texas, and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Social Security Act to prohibit an
		  individual who is the subject of an outstanding arrest warrant for a felony
		  from receiving various cash benefits under the Social Security
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Control Unlawful Fugitive Felons Act
			 of 2013.
		2.Revisions to
			 provisions limiting payment of benefits to fugitive felons under titles II,
			 VIII, and XVI of the Social Security Act
			(a)Title II
			 amendments
				(1)Fugitive felon
			 warrant requirementSection 202(x)(1)(A)(iv) of the Social
			 Security Act (42 U.S.C. 402(x)(1)(A)(iv)) is amended—
					(A)by striking
			 fleeing to avoid and inserting the subject of an arrest
			 warrant for the purpose of;
					(B)by striking
			 the place from which the person flees the first place it appears
			 and inserting the jurisdiction issuing the warrant; and
					(C)by striking
			 the place from which the person flees the second place it
			 appears and inserting the jurisdiction.
					(2)Probation and
			 parole violator warrant requirementSection 202(x)(1)(A)(v) of the Social
			 Security Act (42 U.S.C. 402(x)(1)(A)(v)) is amended to read as follows:
					
						(v)is the subject of an arrest warrant for
				violating a condition of probation or parole imposed under Federal or State
				law.
						.
				(b)Title VIII
			 amendments
				(1)Fugitive felon
			 warrant requirementSection 804(a)(2) of such Act (42 U.S.C.
			 1004(a)(2)) is amended—
					(A)by striking
			 fleeing to avoid and inserting the subject of an arrest
			 warrant for the purpose of;
					(B)by striking
			 the jurisdiction within the United States from which the person has
			 fled and inserting any jurisdiction within the United
			 States; and
					(C)by striking
			 place from which the person has fled and inserting
			 jurisdiction issuing the warrant.
					(2)Probation and
			 parole warrant requirementSection 804(a)(3) of the Social
			 Security Act (42 U.S.C. 1004(a)(3)) is amended to read as follows:
					
						(3)during any part of
				which the individual is the subject of an arrest warrant for violating a
				condition of probation or parole imposed under Federal or State law;
				or
						.
				(3)DisclosureSection
			 804 of such Act (42 U.S.C. 1004) is amended by adding at the end the
			 following:
					
						(c)Notwithstanding
				the provisions of section 552a of title 5, United States Code, or any other
				provision of Federal or State law (other than section 6103 of the Internal
				Revenue Code of 1986 and section 1106(c) of this Act), the Commissioner shall
				furnish any Federal, State, or local law enforcement officer, upon written
				request of the officer, with the current address, Social Security number, and
				photograph (if applicable) of any individual who is a recipient of (or would be
				such a recipient but for the application of paragraph (2) or (3) of subsection
				(a)) benefits under this title, if the officer furnishes the Commissioner with
				the name of the individual and other identifying information as reasonably
				required by the Commissioner to establish the unique identity of the
				individual, and notifies the Commissioner that—
							(1)the individual is
				described in paragraph (2) or (3) of subsection (a); and
							(2)the location or
				apprehension of such individual is within the officer’s official
				duties.
							.
				(c)Title XVI
			 amendments
				(1)Fugitive felon
			 warrant requirementSection 1611(e)(4)(A)(i) of such Act (42
			 U.S.C. 1382(e)(4)(A)(i)) is amended—
					(A)by striking
			 fleeing to avoid and inserting the subject of an arrest
			 warrant for the purpose of;
					(B)by striking
			 the place from which the person flees the first place it appears
			 and inserting the jurisdiction issuing the warrant; and
					(C)by striking
			 the place from which the person flees the second place it
			 appears and inserting the jurisdiction.
					(2)Probation and
			 parole warrant requirementSection 1611(e)(4)(A)(ii) of the
			 Social Security Act (42 U.S.C. 1382(e)(4)(A)(ii)) is amended to read as
			 follows:
					
						(ii)the subject of an
				arrest warrant for violating a condition of probation or parole imposed under
				Federal or State
				law
						.
				(3)DisclosureSection
			 1611(e)(5) of such Act (42 U.S.C. 1382(e)(5)) is amended—
					(A)by striking
			 any recipient of and inserting any individual who is a
			 recipient of (or would be such a recipient but for the application of paragraph
			 (4)(A); and
					(B)by striking
			 the recipient each place it appears and inserting the
			 individual.
					3.Effective
			 dateThe amendments made by
			 this Act shall be effective with respect to benefits payable under the Social
			 Security Act for months that begin after 270 days following the date of
			 enactment of this Act.
		
